Case 8:19-bk-04614-MGW Doc16 Filed 06/12/19 Page1of4

Fill in this information to identify your case:

Debtor 4 Neil Edward Haselfeld

FistNeme Midas Name tau Neme Check if this is:

Debtor 2 ;
(Spouse, if filing} Firstname Middle Name Last Nanie a An amended filing

; . ; | (J A supplement showing postpetition chapter 13
United States Bankruptey Court for the: Middle District of Florida expenses as of the following date:
Case nurnber 19 94614

(if known} MM.7 DDE YYYY

 

 

[

Official Form 106J
Schedule J: Your Expenses

Bs as complete and accurate as possible. if two marriad people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

42415

Part 4: Describe Your Household

1. is this a joint. case?

WM No. Go toline 2.
CJ Yes. Does Debtor 2 live in a separate household?

Q) No
() Yes, Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

2. Do you have dependents? If No ;
Dependent’s relationship to Dependent's Does dependent tive
Do not list Debtor 1 and (3-Yes. Fill out this information for Debtor.1 or Debtor 2 age with you?
Debtor 2. 6ach dependent... ee O
Do not state the depandents’ 0 veg
names.
FILED VIA MAIL Ol No
OWS (3 Yas
Ct AR Be td Ne
- Beis (J Ves
Clerk, U.S. Bankruptcy Court Ci No
Middle District of Florida C) ves
Tampa Division CI No
_ heen QQ) Ves
3. Do your expenses include id No
expenses of people other than

__ yourself and your dependents? {1 Yes

ues! Estimate Your Ongoing Monthly Expenses

Estimate your expenses as.of your bankruptcy filing date unless you are using this form as a supplemant in a Chapter 73 case to report
expenses as of a date after the bankruptcy is filed. If this is 2 supplemental Schedule J, chack the box at the top of the form and fillin the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedufe f: Your Income (Official Form 1061.) Your exponses

serene GDAARS

 

4. The rental or home ownership expenses for your residence. Include first morigage payments and

any rent for the ground or jot. 4. sD
if not included in fine 4;

4a. Real estate taxes 4a 8 433.00
4b. Property, homeowner's, or renter’s insurance 4p 67.00
4c. Home maintenance, repair, and upkeep expenses 4c. 5 50.00
4d. Homeowner's association of condominium dues 44. §

Official Form 196J Schedule J: Your Expenses page 1

 

 
 

Case 8:19-bk-04614-MGW Doc16 Filed 06/12/19 Page 2of4

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? Neil Edward Haselfeld Case number wioun 19 94614
Fest Nowe Middte Nave Last Name.
5. Additional mortgage payments for your residence, such as home equity loans 5.
8, Utilities:
6a. Eleciricity, heal, natural gas 6a.
6b. Water, sewer, garbage callection 8b.
6c, Telephone, cell phone, intemet, satellite, and cable services &e.
6d. Other. Specify: 6d.

7. Feod and housekeeping supplies 7.

8. Childcare and children’s education costs 8.

a Clothing, laundry, and dry cleaning 8.
10. Personal care products and services 40.
41. Medical and dental expenses 4%.
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12,
13. Entertainment, clubs, recreation, newspapers, magazines, and books 43.
14. Charitable contributions and religious donations 14,
45. insurance.

De not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance 45a,

18b. Health insurance 45b.

186. Vehicle insurance 18c,

18d. Other insurance. Specify: 15d.
46. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 46.
17. Installment or lease payments:

ly¥a. Car payments for Venicie 1 17a,

17b, Car payments for Vehicle 2 17b.

17s. Other. Specify: 17e.

174. Other. Specify: vd.
18. Your payments of alimony, maintenance, and support that you did not repart as deducted from

your pay on line 5, Schedufe J, Your income (Official Form. 1061). 18,
19. Other payments you make to support others who de not live with you.

Specify: 49.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule k Your Income.

20a. Mortgages on other property 20a.

20b. Real estate taxes 20b.

206. Property, hormeowner’s, or renter’s insurance 20¢c.

20d. Maintenance, repair, and upkeep expenses 20d.

20e. Homeowner's association or condominium dues 200.

Official Farm 106

Schadule J: Your Expenses

Your-expenses
$ Oo
% 90
§ 45
§ semen! 8
§ 0
$ 206
$ 0
$ 0
% 10
$ 20
$ 50
5 10
$ 0
$ a
$ 0
5 72
$ 0
$ 0
$ 0
$ 6
$ 0
§ Q
$ 0
$ 9
§ 9
g 0
s 0
$ o
s 0

page 2

 

 
 

 

Case 8:19-bk-04614-MGW Doc16 Filed 06/12/19 Page 3of4

 

 

Debtor 7 Neil Edward Haselfeld Case number grioun 19 94614
Firat Nant Middia Name Last Name
21. Other. Specify: 21. +5 0

 

 

zz. Galculate your monthly expenses.

22a. Add lines 4 through 21. te. | g 823.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from. Official Form 106J-2 22b. $ 0
22c, Add line 22a and 22b: The result is your monthly expenses. we. $ 823.00 |

23. Calculate your monthly net income.

 

$ 1,374.00
23a. Copy line 12 (your combined monthly income) from Schedule t. 23a.
236. Copy your monthly expenses from line 22c above. 2b. 823.00
23c. Subtract your monthly expenses fram your monthly income. 551.00
The result is your monthly net income. ase, | $e

 

 

 

24. Do you expect an increase or decrease in your expenses within the year alter you fila this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your morigage?

CI No.

Chyes. § ¢ plain here: fam running ata negative per month at about -823.00

Official Form 106J Schedule J: Your Expenses page 3

 

 

 
_, Szimsazunn &

Doc 16 Filed 06/12/19 Page 4 of 4

  

“DIAUIS WLSOd Be

     

COIS 4, Aware |

[ _S_S I DEP'S
8d se) a - (Og
foro hop drs4 macy oY)
‘Ol

 

6 4€tpe T4 BESS R AES

é BS “22 Por H FQ OS

; Poles | ary

©, MORSIIVET HR mens
g : x

S| Beemer Liat"

ANIINO S3IddNs 33y4 dado

eW00'SdSN LY SN LISIA

  
         

S°6 XS°ZL ‘go
£102 Aine apida

 

19 SBOv 2916 ZEED BYLS SOSG

aT

| YASWNN ONMOVEL SdSN
:

ogge-c09ee Id VdWV1

2 SSS 315
: JAY VOINONd N 108
‘OL
dIHS
805
6L/2t/80 ‘AVG AHSAMSO G3LOSadx3
900}
2O 08'2 91 0

 

 

     

OZ LOCOVETELL

@ Aeg-) TIVW ALIMOId
- BL/LL/90

2B SOLG

divd 39v1SOd SN

  

 

 

 

 

 

7L0000L0000Ss.

ll

ET

THav
SND V
30 NSH

fw ea
